Citation Nr: 0805682	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc and joint disease as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1964 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran was scheduled for a personal 
hearing before a Decision Review Officer at the Cleveland RO 
on June 2, 2005, but failed to appear for that hearing.  The 
veteran was also scheduled for a personal hearing before a 
Veteran's Law Judge at the Cleveland RO on April 18, 2006, 
but withdrew the request for a hearing the day before it was 
scheduled to occur.  The Board also acknowledges that 
following certification of the veteran's appeal by the RO to 
the Board in November 2005, the veteran submitted additional 
evidence.  This evidence was received by the Board in 
December 2006.  The Board notes, however, that the veteran, 
through his representative, waived initial RO consideration 
of this evidence and requested that the Board review the 
newly submitted evidence in the first instance.  There is 
thus no need for the Board to remand review of this evidence 
to the RO.  See 38 C.F.R. § 20.1304 (2007).  

Furthermore, the Board's review of the claims file reveals 
that the veteran, through his representative, has raised a 
claim for service connection for a left foot condition as 
secondary to his left knee disability.  The Board notes that 
in a September 2005 rating decision, the RO denied service 
connection for a left foot condition as secondary to the 
veteran's service-connected left knee disability.  The 
veteran failed to perfect an appeal as to that issue, and the 
decision is now final.  The Board thus construes the new 
claim identified by the veteran's representative as a claim 
to reopen the veteran's previously denied claim of service 
connection for a left foot condition as secondary to a left 
knee disability.  As that claim has not been adjudicated by 
the RO, it is not now before the Board; hence, it is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's lumbar degenerative disc and joint disease is 
aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

Aggravation of the veteran's lumbar degenerative disc and 
joint disease is proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that the veteran's claim for 
service connection for lumbar degenerative disc and joint 
disease has been appealed only with respect to whether that 
disability is proximately due to, or the result of, his 
service-connected left knee disability. As such, the Board 
will consider only that theory of entitlement.  

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this includes disabilities 
aggravated or made chronically worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See id. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The Board notes initially that the veteran's service medical 
records are silent concerning treatment for a back 
disability.  The relevant post-service medical evidence of 
record reflects a VA examination conducted in May 2003.  In 
the report of examination, the VA examiner found the range of 
motion of the veteran's back to be to 30 degrees of flexion 
without pain; testing of extension and lateral bending and 
rotation revealed pain throughout the range of motion.  The 
veteran was unable to rise on his toes or squat and had pain 
on straight leg raising at 30 degrees on the left.  
Radiographic examination revealed narrowing with some 
spurring at L3-L4 and L4-L5 with mild left scoliosis.  The 
examiner diagnosed the veteran with chronic low back pain 
secondary to degenerative joint disease and degenerative disc 
disease at L3-L4 and L4-L5.  The examiner did not opine as to 
whether the veteran's low back disability was proximately 
caused by or aggravated by his service-connected left knee 
disability.  In June 2004, pursuant to a request by the RO, a 
VA examiner issued an opinion concluding that the lumbar 
degenerative disc and joint disease with which the veteran 
had been diagnosed in May 2003 was "just a degenerative 
condition, related to the patient's aging process, although 
aggravated to a significant degree by his left knee injury."  

The record also contains reports from private physicians that 
have treated the veteran for his back disability.  In that 
connection, records from private treatment in June 1999 and 
July 2003 show a diagnosis of lumbar degenerative joint 
disease.  Records from the July 2003 visit document the 
treating physician's opinion that the disability was not due 
to the veteran's left knee disability but was rather a 
byproduct of the aging process.  A November 2003 clinic note 
from a private orthopedic department reflects a diagnosis of 
multilevel degenerative disc disease with disc space 
narrowing at L3, L4, L4-L5, and L5-S1 without instability or 
collapse.  Similarly, a March 2004 report of evaluation from 
a private chiropractic physician documents marked decreases 
in all ranges of lumbar motion with pain on motion.  That 
physician particularly noted that the veteran had difficulty 
bending and straightening and that his gait was antalgic.  
The report also documents the veteran's positive Kemp's and 
Bechterew's tests as well as pain in the low back and left 
leg on straight raising.  Further, the veteran's treating 
physician, who has treated him since 2002, similarly opines 
in a November 2006 letter that the veteran's lower back 
disability is "secondary to his service[-]connected left 
knee."

Here, the Board is inclined to give considerable weight to 
the opinion of the VA examiner who identified a 
"significant" aggravation of the veteran's lumbar 
degenerative disc and joint disease due to his service-
connected left knee disability.  In this regard, the VA 
examiner's opinion is supported by the private medical 
opinion submitted by the veteran in November 2006, as well as 
multiple private diagnoses of degenerative disc disease.  
Although the record contains a July 2003 opinion that the 
veteran's lumbar degenerative disc and joint disease is not 
due to his left knee disability, the Board finds compelling 
the more current medical evidence suggesting that, at the 
least, the back disability is aggravated by the left knee 
disability.  Conferring the benefit of the doubt in favor of 
the veteran's claim, the Board finds that aggravation of the 
veteran's lumbar degenerative disc and joint disease is 
proximately due to service-connected disability.  Thus, the 
Board concludes that service connection for lumbar 
degenerative disc and joint disease is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar degenerative disc and joint 
disease secondary to left knee disability is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


